
	

114 HR 3837 IH: Employee Empowerment Act
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3837
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Ellison (for himself and Mr. Lewis) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To strengthen the current protections available under the National Labor Relations Act by providing
			 a private right of action for certain violations of such Act, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Employee Empowerment Act. 2.Private right of action under the National Labor Relations ActSection 10 of the National Labor Relations Act (29 U.S.C. 160) is amended by adding at the end the following:
			
 (n)In addition to filing a charge alleging an unfair labor practice with the Board in accordance with this Act, a person alleging an unfair labor practice by an employer in violation of section 8(a)(3) may, not later than 180 days after the date of such violation, bring a civil action in the appropriate district court of the United States against the employer for such violation. The court may grant any relief described in section 706(g) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5) or section 1977A(b) of the Revised Statutes of the United States (42 U.S.C. 1981a(b)), and may allow the prevailing party a reasonable attorney’s fee (including expert witness fees) as part of the costs..
		
